                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JUSTIN B. WINEBURGH and RACHEL
 SILL,

                         Plaintiffs,                      CIVIL ACTION
                                                          NO. 18-3966
               v.


 JAXON INTERNATIONAL, LLC and
 BRADEN RICHTER,

                         Defendants.


PAPPERT, J.                                                             March 20, 2019

                                       MEMORANDUM

       Justin Wineburgh and Rachel Sill sued Jaxon International, LLC and its

manager Braden Richter for breach of warranty, breach of contract and violations of

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law. The claims arise

from Wineburgh and Sill’s purchase of furniture for their Philadelphia apartment; some

pieces were delivered damaged, and some were not delivered at all. Both Jaxon, a

furniture company based in Los Angeles, and Richter, a citizen of California, move to

dismiss for lack of personal jurisdiction. The Court denies the Motion for the reasons

that follow.

                                            I

       Wineburgh and Sill live in an apartment on Rittenhouse Square in Philadelphia.

(Compl. ¶¶ 1–2, ECF No. 1.) In October of 2017, Sill traveled to California and visited

Jaxon’s furniture showroom in Los Angeles. (Pls.’ Resp. Mot. Dismiss Ex. 1 (“Sill Aff.”)

¶¶ 4–5, ECF No. 10-1; Compl. ¶ 11.) In the showroom, Sill met Richter. (Sill Aff. ¶ 6.)



                                            1
She told Richter she needed furniture for her apartment in Philadelphia, where she and

her fiancé live. (Id. at ¶ 7.) Richter told her Jaxon could deliver custom furniture to

Philadelphia. (Id. at ¶¶ 8–9.) Sill then had “several discussions” with Jaxon employees

about her design preferences and her apartment’s size and dimensions, and she made

“subsequent visits” to the showroom. (Compl. ¶¶ 17–18; Sill Aff. ¶ 11.) While still in

California, she agreed to purchase forty-one pieces of Jaxon furniture for approximately

$96,898.00. (Id.; Compl. ¶ 18); see also (Compl. Ex. B).

       Wineburgh and Sill allege that Richter gave them “personal assurances that he

would oversee and be responsible for the entire project, [and] that he would personally

come to Philadelphia to assure the proper execution of the job.”1 (Compl. ¶ 16; Sill Aff.

¶ 9.) Sill returned home to Pennsylvania after ordering the furniture. (Sill Aff. ¶ 14.)

Richter and other Jaxon employees continued to communicate with her by telephone,

text message and email about her order. (Id. at ¶ 14–17.)

       Some of the furniture was delivered to Wineburgh and Sill’s apartment in April

of 2018 by Titan Van Lines, an “independent contractor” hired by Jaxon. (Id. at ¶ 18;

Richter Aff. ¶ 24, ECF No. 9-3.) Richter did not travel to Philadelphia to oversee the

installation. (Compl. ¶ 22.) Instead, Richter sent Christopher Ritchie, who introduced

himself to Wineburgh and Sill as Jaxon’s “partner,” to oversee the delivery and




1       Richter, for his part, contends that he “mentioned in passing during [his] meeting with
Rachel Sill in Los Angeles, in October 2017, that if I happened to be on the East Coast when the
furniture arrived, I would stop by plaintiffs’ apartment.” (Second Richter Aff. ¶ 1, ECF No. 11-1.)



                                                  2
installation.2 (Sill Aff. ¶ 19.) Many of the furniture pieces were damaged when they

arrived. (Compl. ¶¶ 23, 25.) Some pieces did not fit in the apartment. (Id. at ¶ 27–28.)

Other pieces were not delivered at all, but rather sent to “an unknown storage facility

in Pennsylvania where it is believed [they] sustained even further damage.” (Id. at

¶ 24.) Wineburgh and Sill also allege that the walls, ceiling and a door frame in their

apartment were damaged during the delivery process. (Id. at ¶ 29–30); see also (Compl.

Ex. D). Ritchie, who stayed overnight in Philadelphia to monitor the delivery,

“repeatedly contacted Jaxon” to report these issues. (Sill Aff. ¶ 20.)

        In the days and weeks after the delivery, Sill had “numerous” phone, text

message and email conversations with Jaxon employees to discuss the damage. (Id. at

¶ 23; Compl. ¶ 26.) Richter and other Jaxon employees told Wineburgh and Sill they

would “timely and reasonably address[ ] and resolve[ ]” the damage, but they have not

yet done so. (Compl. ¶ 32–33.) Wineburgh and Sill have since rented furniture for the

apartment. (Id. at ¶ 38.)

        Wineburgh and Sill filed this lawsuit on September 13, 2018. The Complaint

asserts claims for violations of the UTPCPL (Count I) and breach of warranty (Count II)

against Jaxon and Richter and a breach of contract claim (Count III) against Jaxon.3



2       According to Richter, “when [he] explained to Ms. Sill, at the time the furniture was ready to
ship from Los Angeles to Philadelphia, that [he] was not planning to be on the East Coast, she
demanded that [he] make a specific trip to Philadelphia.” (Second Richter Aff. ¶ 1.) “That’s the
reason,” Richter says, he “requested that Christopher Ritchie do [him] the favor of going to plaintiff’s
apartment.” (Id.) Richter states that Ritchie is “longtime acquaintance [of his] who owned a
furniture store and design company in . . . Maryland.” (Id. at ¶ 2.) Ritchie affirms that he agreed to
“do [Richter] a favor” by traveling to Wineburgh and Sill’s apartment when the furniture arrived.
(Ritchie Aff. ¶ 4, ECF No. 11-2.)
3       The Court has subject matter jurisdiction under 28 U.S.C. § 1332. Wineburgh and Sill are
citizens of Pennsylvania, (Compl. ¶¶ 1–2), Jaxon is a California corporation with its principal place
of business in California, (id. at ¶ 3), and Richter is a citizen of California. (Id. at ¶ 4.) The amount
in controversy exceeds $75,000. (Id. at ¶ 5.)


                                                    3
Jaxon and Richter jointly move to dismiss for lack of personal jurisdiction. (ECF No. 9.)

Both parties submitted affidavits and other evidence regarding Jaxon and Richter’s

contacts with Pennsylvania.

                                            II

      Once challenged, Plaintiffs bear the burden to establish personal jurisdiction.

O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007) (citing Gen. Elec.

Co. v. Deutz AG, 270 F.3d 144, 150 (3d Cir. 2001)). Where, as here, the Court does not

hold an evidentiary hearing, Plaintiffs need only establish a prima facie case of

personal jurisdiction. Id. (quoting Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d

Cir. 2004)). They may use “affidavits or other competent evidence” to demonstrate

“with reasonable particularity” sufficient contacts between Defendants and the forum.

Lehigh Gas Wholesale, LLC v. LAP Petroleum, LLC, 2015 WL 1312213 at *2 (E.D. Pa.

Mar. 23, 2015) (quoting Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir.

2009), O’Connor, 496 F.3d at 316 and Mellon Bank (E.) PSFS, Nat’l Ass’n v. Farino, 960

F.2d 1217, 1223 (3d Cir. 1992)). The Court accepts Plaintiffs’ factual allegations as

true. O’Connor, 496 F.3d at 316 (quoting Miller Yacht Sales, 384 F.3d at 97).

      Courts sitting in diversity apply the law of the forum state to determine whether

jurisdiction is proper. Fed. R. Civ. P. 4(k)(1)(A). Pennsylvania’s long-arm statute

provides for jurisdiction “based on the most minimum contact with th[e]

Commonwealth allowed under the Constitution of the United States.” 42 Pa. Cons.

Stat. Ann. § 5322(b); Mellon Bank, 960 F.2d at 1221. Accordingly, the Court must

ensure Defendants have “certain minimum contacts with Pennsylvania such that the

maintenance of the suit does not offend traditional notions of fair play and substantial




                                            4
justice.” O’Connor, 496 F.3d at 316–17 (citing Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945)).

        “[W]hen a State exercises personal jurisdiction over a defendant in a suit arising

out of or related to the defendant’s contacts with the forum, the State is exercising

‘specific jurisdiction’ over the defendant.”4 Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 414 n.8 (1984) (citation omitted). To determine whether specific

jurisdiction exists, the Court considers whether Defendants “purposefully directed

[their] activities” at the forum state and whether the litigation “arise[s] out of or

relate[s] to” at least one of those activities. O’Connor, 496 F.3d at 317 (citations

omitted). Once these two requirements have been met, jurisdiction is “presumptively

constitutional,” and the Court may consider whether the exercise of jurisdiction

otherwise “comports with fair play and substantial justice.” Id. at 317, 324 (quoting

Burger King, 471 U.S. at 476–77).5



4        There are two types of personal jurisdiction: general and specific. See Helicopteros
Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 nn.8–9 (1984). The Court exercises general
jurisdiction if the defendant’s affiliations with the forum state are so “‘continuous and systematic’ as
to render [it] essentially at home in the forum.” Goodyear Dunlop Tires Operations, S.A. v. Brown,
564 U.S. 915, 919 (2011) (citing Int’l Shoe, 326 U.S. at 317). “For an individual, the paradigm forum
for the exercise of general jurisdiction is the individual’s domicile; for a corporation, it is an
equivalent place, one in which the corporation is fairly regarded as at home.” Bristol-Myers Squibb
Co. v. Super. Ct. of Cal., S.F. Cty., 137 S. Ct. 1773, 1780 (2017) (quoting Goodyear, 564 U.S. at 924).
         Although Plaintiffs argue in a footnote, see (Pls.’ Mem. 11 n.4), that “Richter admitted . . .
that Defendants have done previous business . . . in Pennsylvania” and that “Jaxon’s website is
interactive and accessible form Pennsylvania,” Plaintiffs cannot establish general jurisdiction.
Richter is domiciled in California, and this is not an “exceptional case” in which Jaxon is essentially
at home in Pennsylvania. Daimler AG v. Bauman, 571 U.S. 117, 139 n.19 (2014). Jaxon has no
employees, offices, bank accounts or regular business operations in Pennsylvania, and an “allegation
that [it] transacts business, even substantial business, in Pennsylvania is insufficient” to establish
general jurisdiction. Barth v. Walt Disney Parks & Resorts U.S., Inc., 206 F. Supp. 3d 1026, 1031
(E.D. Pa. 2016), aff’d, 697 F. App’x 119 (3d Cir. 2017) (citations omitted).
5        Courts typically assess specific jurisdiction on a claim-by-claim basis, but “it may not be
necessary to do so for certain factually overlapping claims.” Id. at 317 n.3 (citing Remick v.
Manfredy, 238 F.3d 248, 255–56 (3d Cir. 2001)). Here, Plaintiffs’ claims arise from the same set of
facts, so the Court will analyze them together. See Spiro v. Allied Bldg. Prod. Corp., 2013 WL


                                                   5
                                                  A

       To determine whether Defendants purposefully directed their activities at

Pennsylvania, the Court considers whether they “deliberate[ly] target[ed]” the state

such that they may “reasonably anticipate being haled into court [here].”6 O’Connor,

496 F.3d at 317; Lehigh Gas, 2015 WL 1312213 at *3 (quoting Gen. Elec., 270 F.3d at

150). This step “ensures that a defendant will not be haled into a jurisdiction solely as

a result of random, fortuitous, or attenuated contacts.” Burger King, 471 U.S. at 475

(citations omitted). Physical entry into the forum state is not required. O’Connor, 496

F.3d at 317 (citing Burger King, 471 U.S. at 476 and Grand Entm’t Grp., Ltd. v. Star

Media Sales, Inc., 988 F.2d 476, 482 (3d Cir. 1993)).

       Accepting as true Wineburgh and Sill’s allegations and Sill’s affidavit, Plaintiffs

have made a prima facie case that Jaxon and Richter purposefully directed their

activities at Pennsylvania. When Sill met Richter, she told him she lived in

Pennsylvania and needed furniture for her Philadelphia apartment. (Sill Aff. ¶ 6–7);

see Mellon Bank, 960 F.2d at 1223 (finding requisite contacts where, inter alia,

defendants were “well aware, or should have been, that they were dealing with a

Pennsylvania [citizen]”). Sill did not agree to purchase Jaxon furniture until Richter



5270772 at *5 (E.D. Pa. Sept. 17, 2013) (jointly analyzing specific jurisdiction over UTPCPL and
breach of contract claims).
6        In their briefs, the parties do not distinguish between Jaxon’s and Richter’s contacts with
Pennsylvania. Because Plaintiffs allege that Richter himself, acting in the scope of his employment,
had sufficient contact with Pennsylvania, the Court will likewise analyze Defendants’ contact with
Pennsylvania jointly. See Grand Entm’t Group, Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 482–83
(3d Cir. 1993) (conducting one analysis of corporate and individual defendants’ contacts with
Pennsylvania). See also FlagHouse, Inc. v. ProSource Dev., Inc., 528 F. App’x 186, 189 (3d Cir. 2013)
(quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 n.13 (1984)) (“Although it is true that
‘jurisdiction over an employee does not automatically follow from jurisdiction over the corporation
which employs him,’ as long as a defendant has sufficient contacts with the forum state, he can be
subject to personal jurisdiction in that state.”).


                                                  6
assured her it could be shipped to Pennsylvania. (Sill Aff. ¶ 8–9, 11.) Richter also told

her he would personally travel to Philadelphia to oversee the furniture’s installation.

(Compl. ¶¶ 16; Sill Aff. ¶ 9.) After Sill returned to Pennsylvania, Richter

communicated with her by phone, text message and email about the furniture. (Sill Aff.

¶ 15–17); see Grand Entm’t Grp., 988 F.2d at 482 (citations omitted) (“Mail and

telephone communications sent by the defendant into the forum may count toward the

minimum contacts that support jurisdiction.”). Jaxon sent the furniture to

Pennsylvania, where Wineburgh and Sill discovered that many of the pieces were

damaged or missing. (Compl. ¶¶ 23–28.)

        Christopher Ritchie’s trip to Philadelphia also supports the Court’s exercise of

specific jurisdiction. Taking Wineburgh and Sill’s allegations as true, they have made a

prima facie case that Ritchie acted as Jaxon and Richter’s agent when he entered

Philadelphia. See Spiro v. Allied Bldg. Prod. Corp., 2013 WL 5270772 at *5 (E.D. Pa.

Sept. 17, 2013) (quoting D’Jamoos ex rel. Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d

94, 108 (3d Cir. 2009)) (“[T]o overcome a motion to dismiss for lack of personal

jurisdiction under an agency theory, a plaintiff must only “make a prima facie showing

of the connection between the actions of the agent and the principal”);7 Grand Entm’t

Grp., 988 F.2d at 483 (“Activities of a party’s agent may count toward the minimum

contacts necessary to support jurisdiction.”) Instead of travelling to Philadelphia

himself, Richter sent Ritchie to oversee the delivery. (Sill Aff. ¶ 19.) Ritchie identified

himself to Plaintiffs as Jaxon’s “partner” and communicated with Jaxon employees from


7       Under Pennsylvania law, the three elements of agency are “manifestation by the principal
that the agent shall act for him, the agent’s acceptance of the undertaking and the understanding of
the parties that the principal is to be in control of the undertaking.” Basile v. H & R Block, Inc., 761
A.2d 1115, 1120 (Pa. 2000) (internal citations omitted).


                                                   7
Pennsylvania to report issues with the delivery. (Id. at ¶¶ 19–20.) Even after Ritchie

left Pennsylvania, Plaintiffs communicated with him about repairing the furniture and

fixing the damage to their apartment. (Id. at ¶ 25.)

        Jaxon and Richter’s numerous contacts with Pennsylvania were not random,

fortuitous or attenuated. They deliberately solicited business from Pennsylvania

residents, communicated with Wineburgh and Sill in Pennsylvania by phone, text

message and email over several months, shipped furniture to Philadelphia and sent

Ritchie to Pennsylvania on their behalf.8 These contacts establish that Jaxon and

Richter should have reasonably anticipated being sued here. Moreover, Wineburgh and

Sill’s claims clearly “arise out of or relate to” these contacts. See O’Connor, 496 F.3d at

324 (“It is enough that a meaningful link exists between a legal obligation that arose in

the forum and the substance of the plaintiffs’ claims.”).

                                                   B

        Courts typically look to factors enumerated in World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286 (1980), to determine whether the exercise of jurisdiction

comports with traditional notions of fair play and substantial justice.9 See Mellon

Bank, 960 F.2d at 1226. However, the Court need not undertake this analysis if



8       To the extent Defendants argue they were not obliged under their contract to travel to
Pennsylvania to oversee the delivery, the Court is required to accept as true Wineburgh and Sill’s
allegation that Richter promised to come to Philadelphia for the delivery. In addition, the Third
Circuit Court of Appeals has held that courts are “not narrowly confined to reviewing the contractual
obligations of the parties” in a minimum contacts analysis. Mesalic v. Fiberfloat Corp., 897 F.2d 696,
701 (3d Cir. 1990). “[W]e must assess the contacts actually made,” even if those contacts were not
required by contract. Id. at 700–01.
9       These factors include the burden on the defendant, the forum State’s interest in adjudicating
the dispute, the plaintiff’s interest in obtaining convenient and effective relief, the interstate and
international judicial system’s interest in obtaining the most efficient resolution of controversies, and
the procedural and substantive interests of other nations. O’Connor, 496 F.3d at 324 (internal
citations and quotation marks omitted).


                                                   8
Defendants do not present a “compelling case that . . . jurisdiction [is] unreasonable.”

Id. (citing Burger King, 471 U.S. at 475); O’Connor, 496 F.3d at 324. Where, as here,

Defendants “have limited their argument to whether they had sufficient minimum

contacts with the Commonwealth” and “make no mention in their brief of the other

factors the Supreme Court has considered in determining whether a specific assertion

of jurisdiction is unreasonable,” it is “not an appropriate case” to consider factors

bearing on fair play and substantial justice. Mellon Bank, 960 F.2d at 1226–27; see also

Grand Entm’t Grp., 988 F.2d at 483 (“The burden on a defendant who wishes to show

an absence of fairness or lack of substantial justice is heavy.”) In the absence of any

challenge to the presumption that jurisdiction is constitutional, see O’Connor, 496 F.3d

at 324, the Court will exercise specific jurisdiction over Jaxon and Richter.

       An appropriate Order follows.

                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                             9
